
	
		II
		112th CONGRESS
		1st Session
		S. 1076
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To modify the roving wiretap authority of the Foreign
		  Intelligence Surveillance Act of 1978.
	
	
		1.Roving wiretaps and FISA
			 sunsets
			(a)Limitation on roving wiretapsSection 105(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1805(c)) is amended—
				(1)in paragraph (1), by striking subparagraphs
			 (A) and (B) and inserting the following:
					
						(A)(i)the identity of the target of the
				electronic surveillance, if known; or
							(ii)if the identity of the target is not known,
				a description of the specific target and the nature and location of the
				facilities and places at which the electronic surveillance will be
				directed;
							(B)(i)the nature and location of each of the
				facilities or places at which the electronic surveillance will be directed, if
				known; or
							(ii)if any of the facilities or places are not
				known, the identity of the target;
							;
				and
				(2)in paragraph (2)—
					(A)by redesignating subparagraphs (B) through
			 (D) as subparagraphs (C) through (E), respectively; and
					(B)by inserting after subparagraph (A) the
			 following:
						
							(B)in cases where the facility or place at
				which the electronic surveillance will be directed is not known at the time the
				order is issued, that the electronic surveillance be conducted only for such
				time as it is reasonable to presume that the target of the surveillance is or
				was reasonably proximate to the particular facility or
				place;
							.
					(b)Sunsets on
			 roving wiretap authoritySection 102(b)(1) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended to read as
			 follows:
				
					(1)In
				general
						(A)Section
				206Effective December 31, 2013, the Foreign Intelligence
				Surveillance Act of 1978 is amended so that section 105(c)(2) (50 U.S.C.
				1805(c)(2)) read as such section read on October 25, 2001.
						(B)Section
				215Effective May 27, 2011, the Foreign Intelligence Surveillance
				Act of 1978 is amended so that sections 501 and 502 (50 U.S.C. 1861 and 1862)
				read as such sections read on October 25,
				2001.
						.
			
